Exhibit 10.1

 

LOGO [g714093ex10_2covpg01a.jpg]

2014

Annual

Incentive

Plan

 

LOGO [g714093ex10_2covpg01b.jpg]



--------------------------------------------------------------------------------

Table of Contents

 

1    THE 2014 AMERICAN WATER ANNUAL INCENTIVE PLAN 1    Your Performance — Your
Award 2    Eligibility 3    DETERMINING AIP AWARDS 3    Step 1: Establish
initial award pool based on overall corporate performance 5    Step 2: Allocate
overall corporate funding to organizational groups/functional areas, and adjust
specific organizational group/functional area funding to reflect results 5   
Step 3: Determine individual AIP award based on (a) individual performance, and
(b) available organizational group/functional area funding; awards are paid from
available organizational group/functional area award pool 6    WHAT THE 2014 AIP
MEANS FOR YOU 6    Performance Ratings 7    Award Funding Determination 8   
Receiving Your AIP Award 9    FREQUENTLY ASKED QUESTIONS 10    ATTACHMENT A:
OPERATIONAL MEASURES 13    ATTACHMENT B: INCENTIVE PLAN TARGETS



--------------------------------------------------------------------------------

THE 2014 ANNUAL INCENTIVE PLAN

Your Performance —Your Award

At American Water, your performance counts. We rely on our employees’ knowledge
and skills to help the company achieve its business objectives.

 

•   The American Water 2014 Annual Incentive Plan (AIP) is designed to give
eligible exempt employees an annual opportunity to earn a cash award that
recognizes and rewards their contributions to the company’s success. This means
that company and individual performance are both taken into account to determine
cash awards under the plan. We continue to make adjustments to the AIP design to
reinforce the link between company and individual performance and award payouts.

 

•   The AIP program for 2014 is similar to last year, and directly ties the
amount of available cash for AIP payouts to company performance against specific
metrics. For 2014, the performance metrics have been adjusted, replacing
measures around Business Transformation. We have increased targets for safety,
service quality and customer satisfaction. Doing so continues to drive value for
our customers and focuses our efforts to ensure that the work we do is always
safe.

 

•   Your individual performance continues to play a large role in determining
the amount of your payout. Employees who exceed their performance targets could
receive higher payouts. Conversely, employees who underperform and do not meet
their performance targets could receive lower payouts or no payout at all. In
short, your performance directly impacts the amount of your award. The 2014 AIP
is designed to challenge and motivate you to perform at your highest level, and
promote the creation of value to the customer and shareholder. Read this
brochure to learn about how the 2014 plan works and what it means for you.

ELEMENTS OF THE PROGRAM

 

  •   AIP award pool funding is based on overall corporate performance against
specific financial and non-financial performance (represented by the Corporate
Multiplier), then allocated across organizational groups/functional areas.
Allocation is subject to senior management’s discretion and recognizes
organizational group/functional area results.

 

  •   AIP funding for all eligible exempt employees depends on the company
achieving its financial and nonfinancial performance.

 

  •   A pre-determined financial threshold for company performance must be met
in order for funding and any award to be provided under the AIP.

 

  •   Individual award payouts will be based on individual performance against
specific goals represented by the Individual Performance Factor and paid from
available organizational group/functional area funding.

 

  •   For 2014, the Individual Performance Factor range is 0%–200%. Individual
payouts will be capped at 200% of AIP target award.

 

  •   Award opportunity (Target Award) is expressed as a percentage of base
salary. (See Attachment B.)

 

  •   Actual payout may be lower or higher than target depending on company and
individual performance against specific goals.

 

  •   Individual performance is assessed by your manager and measured against
your predetermined performance goals.

 

  •   Your AIP will be distributed as a cash award in March.

 

  •   You must be actively employed with American Water on the date awards are
paid to receive your 2014 AIP payout. You (or your beneficiary) may be eligible
for a prorata award if you are disabled, retire, die, involuntarily terminate
(not “for cause”) or a divestiture occurred on or after July 1, 2014. In the
event of an involuntary termination for cause, you would not be eligible to
receive an award.

 

1



--------------------------------------------------------------------------------

Eligibility

 

•   You are eligible for an AIP award opportunity if you are a regular,
full-time exempt employee of American Water.

 

  •   Regular, full-time exempt employees who join American Water on or before
September 30, 2014 are also eligible to participate in the AIP on a prorated
basis.

 

  •   Employees transferred from nonexempt to exempt status on or after
September 30, 2014 are not eligible in the current plan year.

 

•   If you are promoted or transferred during the plan year to a position with a
higher AIP target level, or if you are reclassified/transferred to a position
with a lower AIP target level, your award payout will be based on your new
salary and target level as of December 12, 2014, except ML4s and above who will
be prorated at each salary and target level. All AIP target awards will be paid
based on salaries as of December 12, 2014.

 

•   You must be an active employee with American Water on the date the payout is
made in order to receive the award. You (or your beneficiary) may be eligible
for a prorata award if you are disabled, retire, die, involuntarily terminate
(not “for cause”) or a divestiture occurred on or after July 1, 2014.
(Retirement under this plan is age 55 and 10 total years of employment service.)

 

•   You are not eligible for an AIP award if:

 

  •   you transfer from exempt status to nonexempt status during the current
plan year or your job was reclassified to nonexempt status,

 

  •   your performance rating is “Unacceptable” or “Too Soon to Rate,”

 

  •   you have not complied with the company’s annual Code of Ethics
certification by the established deadline, or

 

  •   your employment was involuntarily terminated for cause.

Why Is the Plan Based on Individual Performance?

Since the value (as reflected in our share price and our return to shareholders)
and success of our business depend on the achievement of annual company and
individual performance goals, American Water recognizes the need to
differentiate and reward the performance of employees who enable us to reach
these goals. The 2014 AIP is designed to ensure that award payouts are directly
tied to measurable contributions — both company and individual — to American
Water’s success.

 

2



--------------------------------------------------------------------------------

DETERMINING AIP AWARDS

AIP award payouts depend on individual performance; they also depend on overall
corporate performance and organizational group/functional area results (which
determine award pool funding).

AIP awards will be determined according to the following three-step process:

 

•   Step 1: Establish initial award pool based on overall corporate performance.

 

•   Step 2: Allocate overall corporate funding to organizational
groups/functional areas, and adjust specific organizational group/functional
area funding to reflect results.

 

•   Step 3: Determine AIP award based on individual performance; awards are paid
from available organizational group/ functional area funding.

Step 1: Establish initial award pool based on overall corporate performance

Each year, American Water establishes funding for the AIP award pool. In 2014,
the funding will be directly tied to company performance and represented by the
Corporate Multiplier. The Corporate Multiplier can range from 0% to 150%
depending on how well the company performed against the financial and
operational goals described on the following page. Note that there is a
predetermined threshold for company performance.

OVERALL CORPORATE PERFORMANCE

 

LOGO [g714093ex10_2pg03.jpg]

 

3



--------------------------------------------------------------------------------

Step 1 (continued)

 

•   2014 Diluted Earnings Per Share (EPS) must be at least 94% of target for any
financial funding and award to be provided under the AIP.

 

•   2014 Diluted Earnings Per Share (EPS) must be at least 90% of target for
funding of any award to be provided under the AIP Non Financial Performance
Factors.

 

•   Financial Metric (Weighted 55%)*

 

  •   Diluted Earnings Per Share is a widely tracked measure of financial
performance/profitability, and is calculated as follows:

 

LOGO [g714093ex10_2pg04.jpg]

 

* 2014 Diluted Earnings Per Share (EPS) must be at least 94% of target for any
financial funding and award to be provided under the AIP.

 

•   Non Financial Metric (Weighted 45%)**

 

  •   Environmental Compliance Notices of Violation (NOVs) (10%)

 

  •   Safety Performance (15%)

 

  •   Customer Satisfaction Survey (10%)

 

  •   Customer Service Quality Survey (10%)

 

** These outcomes are based on a combination of surveys, end-of-year results,
data and other annual reports (For more details on these performance measures,
see Attachment A at the back of this brochure).

Please note that AIP funding for all employees will depend on how well the
company achieves its financial and non financial goals. A predetermined
financial threshold for company performance must be met in order for funding and
any award to be provided under the AIP. For 2014, the threshold is 90% of EPS
target in order to fund any award to be provided under the AIP for non financial
performance factors.

The financial and non financial metrics are added together to determine the
Corporate Multiplier. So, even if certain metrics are not achieved, the funding
may be reduced, but not eliminated altogether. However, if the company’s
financial performance does not meet the threshold, the Corporate Multiplier will
be reduced to zero, which would eliminate any award payout. The Corporate
Multiplier (and thus funding for payouts) may be adjusted to take into account
nonrecurring items such as impairment charges, dissolutions or acquisitions of
businesses or costs associated with one-time events.

 

4



--------------------------------------------------------------------------------

Step 2: Allocate overall corporate funding, and adjust specific area funding to
reflect results

Once the overall corporate funding is determined as described under Step 1,
senior management will allocate the corporate funding to American Water’s
organizational groups and functional areas. The funding for each organizational
group/ functional area may be increased or decreased, at senior management’s
discretion, to reflect specific organizational group/ functional area results.

Step 3: Determine individual AIP award

Your AIP target award (i.e., your award opportunity) is based on your job with
the company and is expressed as a percentage of your base salary. Your actual
award payout may be higher or lower than target depending on whether individual
and company performance goals have been met, and your organizational
group’s/functional area’s results. Contact your manager for information on your
individual AIP target award.

The Individual Performance Factor represents how well you achieve your annual
individual performance goals. Your Individual Performance Factor (IPF) can range
from 0% to 200%, depending on your performance for the plan year and the amount
of organizational group/functional area funding available. This performance
factor will then be multiplied by your Target Award to determine your 2014 AIP
award payout. Individual payouts will be capped at 200% of AIP target award.
Individual AIP awards are then paid from the available organizational
group/functional area award funding, which may impact the original IPF
determination. The sum of all individual awards within a given organizational
group/functional area must not exceed its allocated pool of dollars.

INDIVIDUAL PERFORMANCE FACTOR (IPF)

Your individual performance factor is based on (a) your performance against
specific targets, and (b) the amount of organizational group/functional area
funding available

 

LOGO [g714093ex10_2pg05.jpg]

 

* The sum of individual awards for a specific organizational group/functional
area must not exceed the funding allocated to that organizational
group/functional area.

 

5



--------------------------------------------------------------------------------

WHAT THE 2014 AIP MEANS FOR YOU

Performance Ratings

Most people are motivated to do their best; therefore the better you perform,
the greater your potential award will be under the plan. It is your
responsibility to maximize your award opportunity by achieving or exceeding your
goals.

Each year, you and your manager identify four to six high priority and
challenging performance targets, which represent where you can directly impact
the company’s success. These performance targets and their weightings should be
specific, measurable and aligned with the company’s performance targets. During
your year end performance review, you and your manager will discuss how well you
performed against the established targets, and rate your performance using one
of the following performance ratings:

2014 PERFORMANCE RATING SCALE

 

RATING

  

DESCRIPTION

EXCEPTIONAL

   Contributions are widely recognized as extraordinary. Results far exceed all
defined expectations, producing important and substantial impact on the Company,
Division, Operating Company, Line of Business or Function.

HIGHLY EFFECTIVE

   Contributions are widely recognized as distinguished. Results exceed all or
most expectations, producing a tangible and material impact on the Company,
Division, Operating Company, Line of Business or Function.

COMMENDABLE

   Contributions are widely recognized as meaningful. Results meet, and in some
cases exceed expectations, producing a positive and desirable impact on the
Company, Division, Operating Company, Line of Business or Function.

NEEDS IMPROVEMENT

   Contributions are widely recognized as limited. Results generally meet but in
some cases fall slightly short of expectations, producing inconsistent and
marginal impact on the Company, Division, Operating Company, Line of Business or
Function.

UNACCEPTABLE

   Contributions are widely recognized as unsatisfactory. Results fall
considerably short of expectations, producing negligible or no impact on the
Company, Division, Operating Company, Line of Business or Function.

TOO SOON TO RATE

   Contributions cannot be measured at this time because more time is needed to
see a result.

Later, during the AIP process, your manager will use your rating to determine
your Individual Performance Factor. Depending on how you performed during the
year, you could potentially earn a higher payout — or you could earn a lower
payout or no payout at all. In other words, the AIP design gives you more power
to impact the size of your award. It also means that you are accountable for
meeting your performance goals.

 

6



--------------------------------------------------------------------------------

Award Funding Determination

Below are four scenarios that demonstrate how AIP funding may be calculated:

AIP FUNDING EXAMPLE

 

TOTAL AIP FUNDING*

   $ 20,000,000   

TOTAL AIP FUNDING FOR ORGANIZATIONAL GROUP*

   $ 2,000,000   

 

* The total is the sum of the target awards for the eligible employees.

 

    

SCENARIO 1

  

SCENARIO 2

  

SCENARIO 3

  

SCENARIO 4

Financial Performance Factor    1.39    0.94    0.25    0.00 Non Financial
Performance Factor    0.90    1.00    0.50    0.00 STEP 1: Establish corporate
funding based on overall corporate performance Total of AIP Targets (A)   
$20,000,000    $20,000,000    $20,000,000    $20,000,000 Financial Performance
Factor (i) (55% weight)    1.39 × 0.55 = 0.76    0.94 × 0.55 = 0.52    0.25 ×
0.55 = 0.14    0.00 × 0.55 = 0.00 Non Financial Performance Factor (ii)
(45% weight)    0.90 × 0.45 = 0.41    1.00 × 0.45 = 0.45    0.50 × 0.45 = 0.23
   0.00 × 0.45 = 0.00 i + ii = Corporate Multiplier (B)    1.17    0.97    0.37
   0.00 A × B = Corporate Funding    $20,000,000 × 1.17 = $23,400,000   
$20,000,000 × 0.97 = $19,400,000    $20,000,000 × 0.37 = $7,400,000   
$20,000,000 × 0.00 = $0 STEP 2: Allocate overall corporate funding to
organizational groups/functional areas; adjust specific organizational
group/functional area funding to reflect results Organizational Group Pool (C)
(Allocated from corporate funding)    $2,340,000    $1,940,000    $740,000    $0
Organizational Group Adjustment (D)    1.00 (Target)    .80 (Below Target)   
1.20 (Above Target)    1.00 (Target) C × D = Organizational Group Pool (adjusted
based on results)    $2,340,000 × 1.00 = $2,340,000    $1,940,000 × 0.80 =
$1,552,000    $740,000 × 1.20 = $888,000    $0 × 1.00 = $0

Both company and individual performance can significantly impact your final
payout. Also, remember that the sum of individual awards for a specific
organizational group/functional area must equal the funding allocated to that
organizational group/functional area.

 

7



--------------------------------------------------------------------------------

Please discuss the AIP with your manager to ensure you clearly understand how
the formula works and how your performance impacts your potential award payout.

Receiving Your AIP Award

Awards will be paid in cash no later than March 14, 2015. If you are eligible
for an award payout, please keep in mind that:

 

•   You must be actively employed with the company on the date of payout.

 

•   The payout will be based on your annual base salary as of December 12, 2014
and subject to all federal, state and local income tax withholdings.

 

•   The American Water Board of Directors or its Designee has the right to
adjust the award determination(s) and/or award payouts(s) at its discretion.

Remember, it’s your performance — and your award: The contributions you make to
American Water’s success throughout the year ultimately impact the amount of
your payout. Be sure to carefully review this brochure; then speak with your
manager about the AIP and about what you can do to improve your performance and
share the financial rewards of American Water’s success.

 

8



--------------------------------------------------------------------------------

FREQUENTLY ASKED QUESTIONS

How does the plan reward performance?

The AIP allows us to differentiate and reward the performance of employees who
contribute to the achievement of the company’s goals. The 2014 AIP directly ties
award payouts to measurable contributions (company, organizational group/
functional area and individual) to American Water’s success.

Who is eligible for the AIP?

All regular, full-time exempt employees are eligible to participate. If you join
American Water on or before September 30, 2014, you are also eligible to
participate in the plan on a prorated basis.

What do I have to do to receive an AIP award?

Any payout will depend largely on your performance, as well as on company,
organizational group/functional area performance (including both financial and
non financial), which determines funding.

If your performance is rated “Needs Improvement” or higher, you may receive an
award payout — but only if threshold company performance metrics have been met.
If your performance rating is “Unacceptable” or “Too Soon to Rate,” you will not
receive a payout. To maximize your award opportunity, it’s important to meet
with your manager to establish meaningful performance goals, and then work hard
throughout the year to achieve those goals.

How is my AIP target award opportunity determined? How can I find out what it
is?

Your AIP target award opportunity is based on your job and is expressed as a
percentage of your base salary. Please see your manager to learn more about your
target award opportunity for 2014.

How will my AIP award payout be calculated?

The size of the pool which funds your award is determined based on overall
corporate performance and adjusted to reflect specific organizational
group/functional area results. AIP funding for all eligible employees will
depend on the company and/or organizational group/functional area achieving its
non financial operational goals as well as financial goals. Once individual
awards are calculated, they are paid from the organizational group/functional
area funding.

What is the minimum and maximum that could be paid under the plan (as a percent
of target)?

AIP award payouts can range from zero, to a maximum of an Individual Performance
Factor of 200%. Payouts are capped at 200% of AIP target award.

Will I receive an award payout if I meet my individual performance goals but the
company does not achieve minimum (threshold) performance?

No. A pre-determined financial threshold for company performance must be met in
order for funding and any award to be provided under the AIP.

What happens if I leave American Water before I receive my award payout?

To receive the award payout, you must be actively employed with American Water
on the date the payment is to be made. You (or your beneficiary) may be eligible
for a prorata award if you are disabled, retire, die, involuntarily terminate
(not “for cause”) or a divestiture occurred on or after July 1, 2014.
(Retirement under this plan is age 55 and 10 total years of employment service.)
Employees involuntarily terminated for cause would not be eligible.

What happens if I change job positions or I receive a merit increase within
American Water during the plan year?

In either scenario, your award payout will be based on your base salary and
target level percentage as of December 12, 2014.

 

9



--------------------------------------------------------------------------------

ATTACHMENT A

2014 AIP FINANCIAL PAYOUT CURVE

Diluted Earnings Per Share (55%)

 

% TARGET     ACHIEVED % PAYOUT     103.0 %      150.0 %    102.4 %      140.0 % 
  101.8 %      130.0 %    101.2 %      120.0 %    100.6 %      110.0 %    100.0
%      100.0 %    98.8 %      85.0 %    97.6 %      70.0 %    96.4 %      55.0
%    95.2 %      40.0 %    94.0 %      25.0 %    <94.0 %      0.0 % 

 

10



--------------------------------------------------------------------------------

2014 AIP OPERATIONAL MEASURES

NON FINANCIAL PERFORMANCE (45%)

Environmental Compliance (10%)

For determining environmental compliance, American Water will count Notices of
Violation (NOVs) for which the company is responsible as described in the
Environmental Non-Compliance Reporting Practice. For 2014, American Water’s NOV
target is 13.

 

NOVs     AWARD     7        150.0 %    9        137.5 %    11        125.0 %   
12        112.5 %    13        100.0 %    14        87.5 %    15        75.0 % 
  16        62.5 %    17        50.0 %    >17        0.0 % 

Safety Performance (15%)

Safety performance will be determined using the OSHA Recordable Incident Rate
(ORIR), which measures injuries and illnesses requiring treatment beyond first
aid per 200,000 hours worked. For 2014, the goal has been set at a rate less
than 2.75 with the Regulated Operations at a rate less than 2.86 and the Market
Based goal at a rate of less than 2.05. These goals will be evaluated against
the graduated award scale below and discretion of management.

 

ORIR     AWARD     2.55        150.0 %    2.60        137.5 %    2.65       
125.0 %    2.75        112.5 %    < 2.75        100.0 %    2.85        87.5 %   
2.95        75.0 %    3.05        62.5 %    3.15        50.0 %    >3.15       
0.0 % 

 

11



--------------------------------------------------------------------------------

Service Quality (10%)

This metric is measured by the Service Quality Survey (SQS) which is conducted
throughout the year for customers requesting service resulting in completion of
a service order by a Field Service Representative (FSR). The score is based on
the survey question “Overall, how satisfied were you with the outcome of your
service contact?” which has a five-point response scale (Extremely Satisfied,
Very Satisfied, Somewhat Satisfied, Somewhat Dissatisfied, Very Dissatisfied).
The American Water target for 2014 is 85% extremely or very satisfied customers,
and the graduated award scale is provided below.

 

SQS %     AWARD     90        150 %    89        140 %    88        130 %    87
       120 %    86        110 %    85        100 %    84        90 %    83     
  80 %    82        70 %    81        60 %    80        50 %    < 80        0 % 

Customer Satisfaction (10%)

This metric measures overall customer satisfaction through a random customer
survey containing the question “Overall, how satisfied have you been with
(Company Name) in general during the past twelve months?”, which has a
five-point response scale (Extremely Satisfied, Very Satisfied, Somewhat
Satisfied, Somewhat Dissatisfied, Very Dissatisfied). Response percentages in
the top three categories are indicative of overall customer satisfaction levels
and a 90% target has been set for 2014.

 

CSS%     AWARD     95        150 %    94        140 %    93        130 %    92
       120 %    91        110 %    90        100 %    89        90 %    88     
  80 %    87        70 %    86        60 %    85        50 %    <85        0 % 

 

12



--------------------------------------------------------------------------------

ATTACHMENT B

2014 ANNUAL INCENTIVE PLAN TARGETS

Exempt Positions

 

GRADE   AIP%   ML4     30 %  L5–L6     20 %  L7     15 %  L8–L9     10 % 
L10–L12     5 % 

 

13



--------------------------------------------------------------------------------

LOGO [g714093ex10_2pg14.jpg]